The defendant entered his plea of guilty in February 2003. After the sentencing date was adjourned four times, the defendant discharged the attorney who had represented him at the plea proceedings and retained new counsel on the eve of the adjourned sentencing date of April 14, 2004. A request was then made for a further adjournment, which was denied by the Supreme Court.
The decision whether to grant an adjournment is a matter of discretion for the trial court (see People v Singleton, 41 NY2d 402, 405 [1977]; People v Rodriguez, 299 AD2d 564 [2002]; People *577v Lee, 155 AD2d 556 [1989]). Here, the Supreme Court providently exercised its discretion in denying the defendant’s request for a further adjournment. Rivera, J.E, Dillon, Covello and McCarthy, JJ., concur.